IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,274


EX PARTE JOSE ROLANDO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 687578 IN THE 228TH JUDICIAL COURT

OF HARRIS COUNTY



 Per curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07, § 3.  Applicant was convicted of
robbery and punishment was assessed at confinement for twelve years.  No direct appeal was
taken.
	Applicant contends that he was sixteen years old at the time he committed this offense
and was never certified to stand trial as an adult, so this conviction is invalid.  The trial court
entered findings of fact that Applicant was sixteen years old at the time this 1995 offense was
committed, and Applicant was not certified by juvenile court to be tried as an adult..  Article
4.18, Tex. Code Crim. Proc., applies only to offenses committed after December 31, 1995, so
Applicant is entitled to relief.  Ex parte Waggoner, 61 S.W.3d 429 (Tex. Crim. App. 2005.)
	Habeas corpus relief is granted.  The judgment in cause number 687578 from the 228th
District Court of Harris County is set aside, and Applicant is remanded to the custody of the
Harris County Juvenile Court.
DO NOT PUBLISH
DELIVERED: October 26, 2005